Citation Nr: 1535931	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder vs. mood disorder secondary to GMC, and to include as secondary to service-connected degenerative changes of the lumbar spine (back).  

2.  Entitlement to an initial disability rating higher than 10 percent for degenerative changes of the lumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to October 1961.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and the Appeals Management Center (AMC) in Washington D.C., respectively.  The RO is the agency of original jurisdiction (AOJ).  

The psychiatric disability issue is on appeal from the April 2012 decision.  In an August 2014 decision, the Board denied the appeal as to the psychiatric disability.  It also granted the Veteran's appeal as to entitlement to service connection for a back disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In February 2015, the Court granted a joint motion for vacature and remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the August 2014 decision as to the denial of service connection for an acquired psychiatric disorder, and remanded that issue to the Board for action consistent with the terms of the JMR.  

The degenerative changes of the lumbar spine rating issue and the TDIU issue are on appeal from the October 2014 decision.  In that decision, the AOJ granted service connection for degenerative changes of the lumbar spine and assigned an initial 10 percent rating.  In his May 2015 Notice of Disagreement (NOD), the Veteran disagreed with that initial rating and stated that he was seeking a rating higher than 10 percent, to include a TDIU.  

"When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Board has listed entitlement to a TDIU as a separate issue, but it acknowledges that the Veteran is merely seeking the highest rating available and a TDIU is a 100 percent rating.  The Board has jurisdiction over both issues by way of his NOD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed the October 2014 decision as to the rating assigned for his degenerative changes of the lumbar spine (disagreeing that the AOJ did not provide a higher rating, including a TDIU) but the AOJ has not issued a statement of the case and the disagreement has not been resolved.  A remand is necessary for the AOJ to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In the February 2015 JMR, the Parties stated that in March 2011 a VA healthcare provider noted that the Veteran had chronic pain and several health difficulties.  The Parties also stated that the March 2011 VA evidence included a diagnosis of "Axis I major depressive disorder, "recurrent, severe vs. [m]ood [d]isorder sedondary to GMC."  GMC means general medical condition.  

The Parties reasoned that "based on such evidence indicating a relationship between Appellant's acquired psychiatric disorders and his service-connected back disability, remand is warranted for the Board to consider this evidence and to provide an adequate statement of reasons or bases."  

Based on this, the Parties agreed that the Board had to address whether the Veteran's psychiatric disorders are secondary to his back disability.   

In July 2015, VA received additional evidence from the Veteran's representative.  This included several hundred pages of VA treatment records and an opinion by Gregg A. Belle, Ph.D., a psychologist.  Dr. Belle opined that the Veteran's psychiatric condition is exacerbated by his service-connected back condition and that he cannot work because of this.  

There is insufficient medical evidence of record for the Board to decide the whether the Veteran's psychiatric condition has been caused or aggravated by this service-connected degenerative changes of the lumbar spine.  A remand is therefore necessary to provide the Veteran with a VA examination and obtain an expert opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide to the Veteran and his representative a statement of the case with regard to the initial disability rating assigned for degenerative changes of the lumbar spine including entitlement to a TDIU.  Return those issues to the Board if the appeal is not resolved and if the Veteran perfects his appeal.

2.  Ensure that the Veteran is scheduled for a VA examination with regard to whether any of the Veteran's psychiatric disorders are caused or aggravated by his service-connected degenerative changes of the lumbar spine.  The examiner must review the Veteran's claims file, including the June 2015 report and opinion of Dr. Belle, must acknowledge such review in the examination report, and must provide the opinions requested below.  

In providing these opinions, the examiner must accept as a matter of law that the Veteran did not have a psychiatric disorder prior to entrance into active service in November 1957; i.e., he was in sound psychiatric condition when he entered active service.  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric condition suffered by the Veteran was caused by his service-connected degenerative changes of the lumbar spine.  The examiner must provide a complete explanation to support whatever opinion is rendered.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric condition suffered by the Veteran has been chronically worsened beyond its natural progression by his service-connected degenerative changes of the lumbar spine.  The examiner must provide a complete explanation to support whatever opinion is rendered.  

3.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder vs. mood disorder secondary to GMC, and to include as secondary to service-connected degenerative changes of the lumbar spine.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






